Citation Nr: 0425917	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  97-15 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in No. 
Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
residuals of a back injury.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
residuals of bilateral knee injuries.

3.  Entitlement to service connection for residuals of left 
foot cellulitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from August 1974 to July 
1978.  He had periods of duty for training (DUTRA) with the 
Army National Guard apparently between September 1978 and 
September 1979 (which included active duty for training 
(ACDUTRA) from July 7-21, 1979).

Historically, by a March 1988 rating decision, direct-
incurrence service connection for residuals of back and 
bilateral knee injuries was denied.  After appellant was 
provided timely notification of that rating decision, he did 
not file a timely Notice of Disagreement therewith.  That 
March 1988 rating decision represents the last final decision 
with regards to the back and bilateral knee injuries service 
connection issues.  Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision by the 
No. Little Rock, Arkansas, Regional Office (RO), which denied 
reopening of the back and bilateral knee injuries service 
connection claims.  A July 1997 RO hearing was held.  In 
April 1999, the Board remanded the case to the RO to schedule 
a Travel Board hearing.  Appellant subsequently appealed an 
August 1999 rating decision, which denied service connection 
for residuals of left foot cellulitis.  A December 1999 RO 
hearing was held.  In November 2000, a Travel Board hearing 
was held before the undersigned Board Member. 

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), became law.  In a January 2001 decision, 
the Board determined that new and material evidence had not 
been received to reopen the back and bilateral knee injuries 
service connection claims and remanded the left foot 
cellulitis service connection issue to the RO for additional 
evidentiary development.  Appellant subsequently appealed 
that January 2001 Board decision, insofar as it denied 
reopening of the back and bilateral knee injuries service 
connection claims, to the United States Court of Appeals for 
Veterans Claims (Court).  In December 2002, VA advised 
appellant that his attorney's authority to represent VA 
claimants had been revoked and of appellant's right to obtain 
a new representative or represent himself.  Appellant 
subsequently appointed the service organization listed on the 
title page of this decision as his representative.

A subsequent April 2003 rating decision granted service 
connection and assigned an initial evaluation of 10 percent 
for chondromalacia and arthritis of the right knee, effective 
January 23, 1987 (and then assigned an increased 20 percent 
evaluation for said disability for the period on and 
subsequent to January 23, 1998) and assigned an initial 
evaluation of 10 percent for chondromalacia and arthritis of 
the left knee, effective January 23, 1987 (thereby rendering 
the bilateral knee injuries service connection claims moot).  
Additionally, that April 2003 rating decision reopened, but 
denied on the merits, the back disability direct-incurrence 
service connection claim (thereby rendering moot the issue of 
whether new and material evidence had been received to reopen 
the back injury service connection claim).  

Although appellant expressed timely disagreement with that 
April 2003 rating decision's denial of the back disability 
direct-incurrence service connection claim on the merits, and 
a September 2003 Statement of the Case on that de novo issue 
was provided him, in October 2003, the RO received written 
notification from the appellant requesting withdrawal of that 
back disability direct-incurrence service connection claim.  
Additionally, appellant subsequently appealed the April 2003 
rating decision's assignment of said initial evaluation of 10 
percent for the service-connected left knee disability, 
requesting in his March 2004 Substantive Appeal (which stated 
that it was an appeal only on the left knee disability rating 
issue) that the left knee should be assigned a rating as high 
as the other knee.  Parenthetically, appellant did not 
express timely disagreement with a February 2004 rating 
decision, which denied secondary service connection for a 
back disability.

In an April 9, 2004 decision, an RO decision review officer 
(DRO) granted a higher 20 percent evaluation for the service-
connected left knee disability, effective January 23, 1987, 
and stated in his decision that "[b]ased on your substantive 
appeal that the desired outcome of your appeal is that your 
left knee be evaluated the same as your right, this is a FULL 
GRANT OF YOUR APPEAL (emphasis included)."  On May 7, 2004, 
appellant was sent notice of that DRO decision and was also 
so informed by May 5, 2004 telephone contact (See May 5, 2004 
Report of Contact form, in which appellant did not express 
disagreement with that decision, and also withdrew a previous 
request for a hearing on the left knee disability rating 
issue).  Apparently unaware of the DRO/RO's rating actions, 
which had rendered the back and bilateral knee injuries 
service connection claims moot, the Court rendered an Order 
on April 5, 2004, vacated said January 2001 Board decision, 
insofar as it denied reopening of the back and bilateral knee 
injuries service connection claims, and remanded that matter 
to the Board for readjudication, including consideration of 
the VCAA.  In July 2004, appellant responded to a letter from 
the Board's administrative staff, stating that he did not 
have further evidence or argument to submit.  In August 2004, 
appellant's representative submitted an informal hearing 
presentation on the issue remanded by the Court Order, to 
wit:  Whether new and material evidence had been received to 
reopen the back and bilateral knee injuries service 
connection claims.  

Based on the aforestated procedural history, the Board will 
render a favorable decision herein on the issue of 
entitlement to service connection for residual scarring of 
left foot cellulitis, and will dismiss the other issues 
listed on the title page of this decision as moot, as will be 
explained in further detail below.  

Although additional issues may have been recently raised by 
appellant, to the extent they have not been developed for 
appellate review, they are referred to the RO for appropriate 
action.  Kellar v. Brown, 6 Vet. App. 157 (1994).




FINDINGS OF FACT

1.  Appellant appealed to the Court a January 2001 Board 
decision, in which the Board determined that new and material 
evidence had not been received to reopen claims for 
entitlement to service connection for residuals of back and 
bilateral knee injuries.  

2.  A subsequent April 2003 rating decision reopened, but 
denied on the merits, the back disability direct-incurrence 
service connection claim (thereby rendering moot the issue of 
whether new and material evidence had been received to reopen 
the back injury service connection claim).  Although 
appellant expressed timely disagreement with that April 2003 
rating decision's denial of the back disability direct-
incurrence service connection claim on the merits, and a 
September 2003 Statement of the Case on that de novo issue 
was provided him, in October 2003, the RO received written 
notification from the appellant requesting withdrawal of that 
back disability direct-incurrence service connection claim.  

3.  Said April 2003 rating decision also reopened and granted 
service connection for chondromalacia and arthritis of each 
knee (thereby rendering moot the issues of whether new and 
material evidence had been received to reopen the bilateral 
knee injuries service connection claims).  

4.  Appellant's in-service left foot cellulitis was acute and 
transitory and resolved in service.  

5.  It is at least as likely as not that appellant presently 
has an operative scar proximal to the left ankle that is a 
residual of the in-service acute left foot cellulitis.


CONCLUSIONS OF LAW

1.  Because an April 2003 rating decision reopened, but 
denied on the merits, the back disability direct-incurrence 
service connection claim, and appellant subsequently withdrew 
the back disability direct-incurrence service connection 
claim, the Board lacks jurisdiction over the moot back 
disability direct-incurrence service connection claim.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 19.7(b), 20.101 
(2003).

2.  Because an April 2003 rating decision reopened and 
granted service connection for chondromalacia and arthritis 
of each knee, the Board lacks jurisdiction over these moot 
claims.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§§ 19.7(b), 20.101 (2003).

3.  With resolution of all reasonable doubt, appellant does 
have a residual operative scar proximal to the left ankle due 
to acute left foot cellulitis that was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2003). 

4.  Appellant does not have chronic left foot cellulitis that 
was incurred in or aggravated by service/DUTRA.  38 U.S.C.A. 
§§ 101(2), (22)-(24), 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.1(d), 3.6 (a)-(d), 3.303 (2003); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether New and Material Evidence had been Received to 
Reopen Claims for Service Connection for Residuals of Back 
and Bilateral Knee Injuries

It is reiterated that in a January 2001 decision, the Board 
determined, in part, that new and material evidence had not 
been received to reopen back and bilateral knee injuries 
direct-incurrence service connection claims; and that in an 
April 5, 2004 Order, the Court vacated the January 2001 Board 
decision and remanded that matter to the Board for 
readjudication.  However, apparently unbeknownst to the 
Court, an April 2003 rating decision had reopened, but denied 
on the merits, the back disability direct-incurrence service 
connection claim and had granted service connection for 
chondromalacia and arthritis of each knee (thereby rendering 
moot the issues of whether new and material evidence had been 
received to reopen the back and bilateral knee injuries 
service connection claims).  Parenthetically, although 
appellant expressed timely disagreement with that April 2003 
rating decision's denial of the back disability direct-
incurrence service connection claim on the merits, and a 
September 2003 Statement of the Case on that de novo issue 
was provided him, in October 2003, the RO received written 
notification from the appellant that a withdrawal of the back 
disability direct-incurrence service connection claim was 
desired.  

Generally, the Board's jurisdiction is predicated upon an 
appeal having been filed on an issue or issues in 
controversy.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 
38 U.S.C.A. § 7104 and 38 C.F.R. § 20.101, the Board's 
jurisdiction applies to "[a]ll questions of law and fact 
necessary to a decision by the Secretary of Veterans Affairs 
under a law that affects the provision of benefits...to 
veterans....  Decisions in such appeals are made by the 
Board...."  See also 38 C.F.R. §19.7(b), which states, in 
part, that a written Board decision is required, except with 
respect to "appeals which are dismissed because the issue 
has been resolved by administrative action...."  
Consequently, because the April 2003 rating decision 
reopened, but denied on the merits, the back disability 
direct-incurrence service connection claim, and appellant 
subsequently withdrew the back disability direct-incurrence 
service connection claim, and because said rating decision 
reopened and granted service connection for chondromalacia 
and arthritis of each knee, the back and bilateral knee 
injuries service connection claims have been resolved by 
administrative action and no longer involve any "questions 
of law and fact" in controversy.  Thus, since the Board 
lacks jurisdiction over said moot claims, the appellate 
issues of whether new and material evidence has been received 
to reopen the back and bilateral knee injuries service 
connection claims are dismissed.  38 U.S.C.A. § 7104; 38 
C.F.R. §§19.7(b), 20.101.


II.  Service Connection for Residuals of Left Foot Cellulitis

With regards to a procedural matter, there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the VCAA, as codified at 38 
U.S.C.A. § 5100 et seq. (West 2002), became law.  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  There have also been final 
regulations promulgated to implement the new law.  This 
change in the law is generally considered applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA; 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(38 C.F.R. § 3.159 (2003)); and VAOPGCPREC 7-2003 (Nov. 19, 
2003).  

Assuming that Section 3 of the Veterans Claims Assistance Act 
of 2000 is applicable in the instant appeal involving the 
claimed left foot cellulitis disability, after reviewing the 
record, the Board is satisfied that all relevant facts have 
been properly developed.  A comprehensive medical history, 
detailed clinical findings, and other relevant evidence with 
respect to the claimed disability over the years are 
documented in the claims folders.  Appellant's service/DUTRA 
medical records and certain other records have been obtained 
to the extent available.  Additionally, numerous VA and 
private medical treatment records have also been associated 
with the claims folders and an April 2003 VA orthopedic 
examination was conducted, which specifically stated that in-
service left foot cellulitis had completely resolved after an 
incision and drainage operative procedure, apart from a scar 
that was currently manifested proximal to the left foot/ankle 
area.   

Additionally, appellant was issued a Statement of the Case 
and Supplemental Statements of the Case, which included 
relevant laws and regulations, discussion of relevant 
clinical evidence, and a detailed explanation of the 
rationale for the adverse decision.  

In a recent case, Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II), which replaced the opinion in 
Pelegrini v. Principi (Pelegrini I), 17 Vet. App. 412 (2004), 
the Court held that a VCAA notice must be provided to a 
claimant prior to the initial unfavorable agency of original 
jurisdiction decision on a service-connection claim.  In the 
instant case, the August 1999 rating decision on appellant's 
claim in question was rendered prior to the VCAA and, thus, a 
pre-adjudication VCAA notice could not have in fact been 
issued.  Pelegrini does not contain a remedy under such 
facts, nor is an efficient or timely remedy evident to the 
Board under the circumstances here.  The RO issued a March 
2001 VCAA notice on said claim on appeal, which specifically 
advised the appellant as to which party could or should 
obtain which evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose, particularly since the Board in the 
decision herein will award service connection for an 
operative scar proximal to the left ankle as a residual from 
the acute in-service left foot cellulitis.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  See also Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any "error" resulting from lack of pre-adverse rating 
decision VCAA notice does not affect the merits of his claim 
at issue or his substantive rights, for the aforestated 
reasons and is therefore harmless.  See 38 C.F.R. §  20.1102 
(2003).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); and Miles v. Mississippi Queen, 753 
F.2d 1349, 1352 (5th Cir. 1985).  

Thus, the Board concludes that the duty to assist as 
contemplated by applicable provisions, including the Veterans 
Claims Assistance Act of 2000 to the extent it may apply, has 
been satisfied with respect to the left foot cellulitis 
service connection appellate issue.

In deciding the service connection issue on appeal, the Board 
will consider applicable statutory and regulatory provisions, 
including the following:  Service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.

In pertinent part, for the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. §§ 101(2) and 38 C.F.R. § 3.1(d).  The term 
"active military, naval, or air service" includes active 
duty, any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. § 101(24) and 38 
C.F.R. § 3.6(a)-(d).  Service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated while performing active duty for training or 
injury incurred or aggravated while performing inactive duty 
training.  38 U.S.C.A. §§ 101(24), 1110, 1131.

Appellant's service medical records reveal that in late 
October 1977, he was hospitalized for a left lower leg/foot 
abscess of recent onset.  A sore on the anterior aspect of 
the left lower leg approximately 5 centimeters proximal to 
the ankle was noted.  Abscess with cellulitis of the left 
foot was diagnosed.  An incision and drainage of the infected 
wound was performed with intravenous antibiotic therapy 
administered.  Postoperatively, there was a 1/2-cm x 1-cm 
granulating wound on the anterior aspect of the left lower 
leg and appellant was returned to duty in early November 1977 
after several days' hospitalization.  Additionally, he was 
placed on a temporary military physical profile.  In January 
1978, appellant's complaints involving the feet included 
metatarsalgia and hallux valgus.  However, the service 
medical records, including a July 1978 service separation 
examination, do not include any complaints, findings, or 
diagnoses pertaining to residuals of left foot cellulitis.  

Available Army National Guard DUTRA medical records indicate 
that a September 1978 enlistment examination report with 
attendant medical questionnaire did not include any 
complaints, findings, or diagnoses pertaining to residuals of 
left foot cellulitis.

Private clinical records dated in the 1990's reveal that in 
April 1995, in connection with a workers' compensation claim, 
appellant reported that his lower leg had been injured when 
it was caught in a wheel on a roller.  Clinically, there was 
an abrasion, hematoma, and mild edema involving the mid-
lateral aspect of the left lower tibia.  Later that month, 
the left leg was clinically described as unremarkable, except 
for mild edema over the mid-lateral aspect of that leg.  No 
left lower leg/foot scarring was clinically reported, nor did 
that industrial-related injury require any operative 
procedure.  

Appellant filed a claim for service connection for left foot 
cellulitis in February 1999.  

During respective December 1999 and November 2000 RO and 
Travel Board hearings, appellant testified, in pertinent 
part, that he had received in-service treatment for left foot 
cellulitis in 1977 and initial post-service treatment for the 
foot in the 1990's. 

A substantial positive piece of evidence is an April 2003 VA 
orthopedic examination report.  The examiner stated that she 
had reviewed the claims file.  A history was provided 
pertaining to October 1977 in-service treatment for a left 
ankle abscess, including in-service incision and debridement.  
Appellant denied any skin re-eruption, but complained of left 
ankle/hind foot pain.  He was employed as a post office 
maintenance man and was on his feet "all day."  Clinically, 
the feet were unremarkable, except for pes planus, a well-
healed scar behind the left medial malleolus, and 
radiographic findings of ankle degenerative changes.  
Although the examiner opined that the cellulitis and abscess 
that were treated in October 1977 had "completely resolved 
and there are no residual sequelae", it is very significant 
that she clinically described currently manifested left foot 
scarring and that such scarring was in the same anatomical 
region as that described in the service medical records where 
the operative procedure for left foot cellulitis and 
resultant postoperative wound were located.  

In summary, the evidentiary record indicates that appellant 
underwent an operative procedure for a left lower leg/foot 
abscess with cellulitis in October 1977; that 
postoperatively, the service medical records documented a 
small wound in the left ankle/foot area; and that a recent 
April 2003 VA examination documented a presently manifested 
scar in the same left ankle/foot area.  Although on said VA 
examination, the examiner opined that appellant's in-service 
left leg/foot abscess with cellulitis had completely resolved 
without any residual sequelae, such medical opinion may 
reasonably be construed as a limited response to the question 
of whether an abscess and cellulitis were currently 
manifested (i.e., whether the in-service left lower leg/foot 
abscess and cellulitis represented an acute versus chronic 
infectious disorder).  Clearly, the evidentiary record, 
including that medical opinion, persuasively suggests that 
the in-service left lower leg/foot infection was an acute and 
transitory condition that resolved during service, since no 
infectious process was clinically shown post service.  The 
Court, in Brammer, at 3 Vet. App. 225, held that, referring 
to the veteran in that case:

He apparently is of the belief that 
he is entitled to some sort of 
benefit simply because he had a 
disease or injury while on active 
service.  That, of course, is 
mistaken.  Congress specifically 
limits entitlement for service-
connected disease or injury to cases 
where such incidents have resulted 
in a disability.  See 38 U.S.C. § 
1110 (formerly § 310).  In the 
absence of proof of a present 
disability there can be no valid 
claim.  Our perusal of the record in 
this case shows no claim of or proof 
of present disability.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 
(1992).

The critical point is that there is no competent evidence 
indicating that the appellant currently has any left lower 
leg/foot cellulitis.  As such, there is no cellulitis entity 
to service connect.  

However, as to whether appellant's in-service incision and 
debridement operative procedure due to a left lower leg/foot 
abscess with cellulitis resulted in any scar residuals, the 
negative and positive evidence appears at least in relative 
equipoise.  Although appellant apparently sustained a post-
service, industrial-related left lower leg injury, no 
residuals from that post-service injury, such as scarring, 
were clinically reported.  The Board has also considered the 
testimonial evidence presented by appellant at RO and Travel 
Board hearings.  In Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991), held that the Board must consider only independent 
medical evidence to support its findings rather than provide 
its own medical judgment.  As the Court also has stated in 
Smith v. Derwinski, 1 Vet. App. 235, 237 (1991), 
"[d]etermination of credibility is a function for the BVA."

Additionally, the Court explained in Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990), that "[b]y reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility."  Resolving all 
reasonable doubt in appellant's favor, the Board concludes 
that it is at least as likely as not that appellant has an 
operative scar proximal to the left ankle that is a residual 
of his in-service acute left foot cellulitis.  Consequently, 
service connection for a residual operative scar proximal to 
the left ankle resulting from acute left foot cellulitis is 
warranted.  



ORDER

Since an April 2003 rating decision reopened, but denied on 
the merits, the back disability direct-incurrence service 
connection claim, and appellant subsequently withdrew the 
back disability direct-incurrence service connection claim, 
the issue of whether new and material evidence has been 
received to reopen the back injury service connection claim 
has been resolved by administrative action and is moot.  
Since an April 2003 rating decision reopened and granted 
service connection for chondromalacia and arthritis of each 
knee, the issues of whether new and material evidence has 
been received to reopen the bilateral knee injuries service 
connection claims have been resolved by administrative action 
and are moot.  Accordingly, these appellate issues are 
dismissed by the Board for lack of jurisdiction.  

Service connection for chronic cellulitis of the left ankle 
is denied.

Service connection for residuals of left foot cellulitis, 
limited to an operative scar residual proximal to the left 
ankle, is granted.  To this extent, the appeal is allowed.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



